Citation Nr: 1129402	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-18 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.	Entitlement to non-service-connected death pension.

2.	Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1953 to March 1957.  He died in April 2007 and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appellant and her son testified at Board hearings at the RO in Buffalo, New York in June 2009 and May 2011.  These transcripts have been associated with the file.

Also at the May 2011 Board hearing, the appellant submitted additional evidence.  However, the appellant waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2010).

With regard to the issue of entitlement to service connection for the cause of the Veteran's death, on the appellant's original June 2007 claim she indicated the Veteran did not die due to a service-connected disability and she was not claiming service connection for his death.  With regard to entitlement to accrued benefits the Board notes the appellant filed a claim for these benefits in June 2007.  The claim of entitlement to accrued benefits was denied in a September 2007 administrative decision.  The appellant filed a Notice of Disagreement in December 2007 and a Statement of the Case was issued in May 2008 on both entitlement to accrued benefits and entitlement to service connection for the cause of the Veteran's death, as well as entitlement to a non-service-connected death pension and DIC benefits under 38 U.S.C.A. § 1318.  

The Veteran's VA Form 9 indicated that she was only appealing the issues of entitlement to non-service-connected death pension and entitlement to DIC benefits under 38 U.S.C.A. § 1318.  However, in an October 2008 Supplemental Statement of the Case, again the issues of service connection for the cause of the Veteran's death and entitlement to accrued benefits were denied.  However, in her June 2009 Board hearing the appellant specifically stated she did not claim that the Veteran died from a service-connected disability.  Furthermore, the judge noted that there were no claims pending at the time of the Veteran's death.

The October 2009 Board decision found that the issues of service connection for the cause of the Veteran's death and entitlement to accrued benefits were not on appeal and a May 2010 Supplemental Statement of the Case did not address them either.  The August 2010 Board remand also found these issues were not on appeal.  

However, entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits were discussed at the May 2011 Board hearing.  At this hearing the appellant testified that she was not claiming entitlement to service connection for the cause of the Veteran's death.  There was no indication that the appellant believed that there were pending claims at the time of the Veteran's death either.  As such, the Board finds the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits are not currently on appeal before the Board and the issues are limited to those listed on the first page of this decision.

The case was brought before the Board in October 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the appellant in the development of her claims, to include sending her an updated notice on substantiating her claims, advising her what evidence she could provide, obtaining outstanding VA treatment records, and requesting the appellant provide her federal income tax returns.  The appellant was provided with updated notice on substantiating her claims in February 2010; this notice also advised her what evidence she should provide.  The outstanding VA treatment records from the Buffalo and Syracuse VA Medical Centers were obtained and associated with the claims file.  Finally, the appellant was advised in the February 2010 notice to provide her income tax returns and she did so at the May 2011 Board hearing.  

The case again came before the Board in August 2010.  The Board remanded the claims to the AOJ to advise the appellant that she was entitled to a new Board hearing as the judge she previously testified before had since retired.  As noted above, the appellant was afforded a Board hearing in May 2011.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issue of entitlement to DIC under 38 U.S.C.A. § 1318 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's countable income exceeds the applicable maximum annual pension rates for the time period in question.


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1521, 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the appellant in February 2008 and February 2010.  These letters advised the appellant of the information necessary to substantiate her claims, and of hers and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letters also advised the appellant of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes the appellant was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of this claim in the September 2007 RO decision.  However, the U. S. Court of Appeals for Veterans Claims has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  

In addition, VA's General Counsel held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim.  VAOPGCPREC 5-04.  The Board notes that the essential facts in this case have been fully developed and are not in dispute.  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

As there is no legal entitlement to the benefits claimed, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Thus, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The appellant is seeking death pension benefits.  Death pension benefits are generally available for surviving spouses, as a result of a Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; and, the appellant meets specific income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The surviving spouse of a veteran who meets wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.
For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other things, the appellant's income is not in excess of the MAPR specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21- 1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  The appellant filed her claim for nonservice-connected death pension benefits in June 2007.  She reported that she did not have any dependents.  The total MAPR for a surviving spouse with no dependents, effective December 2006, was $7,329.00.  In December 2007, this amount was increased to $7,498.00.  In December 2008, this amount was increased to $7,933.00.  The MAPR has not increased since December 2008.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.

Income from Social Security Administration (SSA) benefits, to include Social Security disability payments, is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Certain unreimbursed medical expenses may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  To be considered, the total expense must be in excess of five percent of the MAPR.  38 C.F.R. § 3.272.  Effective in December 2006, five percent of the MAPR was $366.  Subsequent to that, five percent is as follows: effective in December 2007, $375; and effective in December 2008, $397.  As noted above, the MAPR has not increased since December 2008.

The Veteran in this case served on active duty from June 1953 to March 1957, which included service during the Korean Conflict.  The Veteran died in April 2007.  Thus, as the Veteran served for 90 days or more, part of which was during a period of war, in order to be entitled to nonservice-connected death pension benefits, the appellant must only meet the specific income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  

In a VA form 21-534 submitted in June 2007, the appellant reported Social Security Administration (SSA) benefits for herself totaling $6,264 ($522 x 12) and $14,040 a year for the Veteran.  She also indicated she received income from 2 pensions which totaled $8,472 a year and dividend interest of $600 a year.  She listed her medical expenses for Medicare as $1,122 ($93.50 x 12).  A December 2007 clarification statement from her former representative indicated she was not receiving both amounts of SSA benefits, only $14,400 a year ($1,200 x 12).  This statement also reported her HMO medical insurance totaled $340.80 a year and unreimbursed medical expenses totaled $544.88 for the year.  Unreimbursed medical expenses in excess of five percent of the maximum income rate allowable may be excluded from an individual's income.  38 C.F.R. § 3.272(g)(1)(iii).  As these expenses are in excess of the $366 required for exclusion, they can be excluded from the appellant's income.

Although the December 2007 letter from the Veteran's former representative argued the appellant's income for the year qualified her for death pension benefits, the Board notes the calculations did not include the appellant's SSA payments, which are not excluded from her annual income.  Unfortunately, even taking unreimbursed medical expenses, Medicare, and private medical insurance exclusions into account, the appellant's income exceeds the MAPR of $7,329 for the 2007 year. 

In a VA form 21-534 submitted in May 2011, the appellant reported her expenses for the 2008 year.  She did not indicate how much she was paying for Medicare, but her private medical insurance payments totaled $260.40 ($21.70 x 12).  Her unreimbursed medical expenses totaled $1,325.46 for the year.  She did not include any amounts of income, but a tax return indicated SSA benefits of $15,869 and other income totaling $9,423 ($944 + $8,479).  Unfortunately, even taking unreimbursed medical expenses and private medical insurance exclusions into account, the appellant's income exceeds the MAPR of $7,498 for the 2008 year.

In a VA form 21-534 submitted in May 2011 the appellant reported her expenses for the 2009 year.  She did not indicate how much she was paying for Medicare, but her private medical insurance payments totaled $288 ($24 x 12).  Her unreimbursed medical expenses totaled $1,458.09 for the year.  On the appellant's 2009 tax return she did not report any SSA benefits, but indicated her other income totaled $9,913.  Unfortunately, even taking unreimbursed medical expenses and private medical insurance exclusions into account, the appellant's income exceeds the MAPR of $7,933 for the 2009 year.

In a VA form 21-534 submitted in May 2011, which the Board is interpreting as her 2010 income, the appellant reported $15,636 ($1303 x 12) in income from SSA benefits.  She also reported income of $8,479.20 from 2 different pensions.  In a May 2011 medical expense report she indicated she paid $1,158 ($96.50 x12) for Medicare and $451.20 ($37.60 x 12) for private medical insurance.  Also at the May 2011 Board hearing she submitted medical expense documents totaling $672.  Unfortunately, even taking unreimbursed medical expenses, Medicare payments, and private medical insurance exclusions into account, the appellant's income exceeds the MAPR of $7,933 for the 2010 year.

In a VA form 21-534 submitted in May 2011 the appellant also reported her expenses for the 2011 year to date.  She is expected to pay $1,158 for Medicare and $451.20 for private medical insurance this year.  She also included unreimbursed medical expenses to total $1,232.97 so far this year.  There is no further information provided about her current income amounts.  The Board also notes the appellant testified at the May 2011 Board hearing that she had been going without some of her medical supplies to try and save money on expenses.  

As set forth above, a surviving spouse without dependents cannot receive death pension benefits if her income exceeds a specified annual level.  Because the appellant's income (even with the subtraction of medical expenses) exceeded the statutory limit in each of the years from 2007 to the present, she is not entitled to VA non-service-connected death pension benefits.  38 C.F.R. § 3.273.

While the Board is sympathetic to the appellant's loss, and recognizes the Veteran's honorable service to his country, it is bound by the laws and regulations governing VA benefits.  Because Congress prohibits the payment of VA death pension to those whose countable income exceeds statutory limits, and the appellant's income exceeds those limits, she is not legally entitled to VA death pension benefits.  The appellant should understand that should her income decrease, or if the amount that she pays out in the form of unreimbursed medical expenses increases, she may reapply for improved death pension benefits.


ORDER

Entitlement to non-service-connected death pension benefits is denied.


REMAND

Based on a review of the claims file, the Board finds that additional development is warranted.  Such development includes requesting the Veteran's records from the Social Security Administration (SSA).

The Board notes that at the May 2011 Board hearing the appellant indicated the Veteran was receiving benefits from the SSA at the time of his death.  There has been no effort to obtain these records.  As the appellant is filing a claim which indicates the Veteran's disability was worse than it had been rated at his time of death, the Board finds the SSA records should be obtained and associated with the claims file.  See Golz v. Shinseki, 590 F.3d 1317 (if there is a reasonable possibility that the SSA records could help the Veteran substantiate his claim for benefits, then the VA has a duty to assist and locate these records).  

Accordingly, the case is REMANDED for the following action:

1.	Request SSA provide all records related to the Veteran's disability benefits.  Any and all efforts to obtain these records should be recorded in a written format and any negative responses should be documented for the record.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2010).  Notice to the appellant of inability to obtain the foregoing records should be in accordance with 38 C.F.R. § 3.159(e) (2010).

2.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the appellant's claim.  If the benefits sought on appeal are not granted, the appellant should be furnished with an appropriate supplemental statement of the case.  The appellant should also be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


